Citation Nr: 1244340	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, claimed as degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980, and from April 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

During the current appeal, and specifically in November 2009, the Veteran testified at a videoconference hearing conducted before the Board.  A transcript of the testimony has been associated with the Veteran's claims file.  

As a preliminary matter, the Board notes that in an October 1999 rating decision, service connection was denied for degenerative disc disease of the lumbosacral spine.  As the Veteran failed to file a timely notice of disagreement, this decision must become final.  See 38 U.S.C.A. § 7105.  Generally, new and material evidence must be submitted to reopen a claim which has previously and finally been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.56(a).  Here, however, the Board notes that at the time of the October 1999 rating decision, the Veteran's service treatment records from his second period of service (April 1985 to April 1988) had not been associated with the claims file.  They have since been located and added to the claims file.  As these service records are pertinent to the pending claim, VA may reconsider the Veteran's claim without requiring he submit new and material evidence.  38 C.F.R. § 3.156(c).  Thus, this claim will be considered on the merits.  

In the December 2009 Board decision, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for residuals of a fracture of the right 5th metacarpal, and remanded the Veteran's petition to reopen his claim for service connection for degenerative disc disease of the lumbosacral spine for additional evidentiary development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to make additional attempts to secure any of the Veteran's service treatment records associated with his second period of active service, and to obtain copies of clinical records pertaining to treatment the Veteran may have received at the Atlanta VA Medical Center (VAMC) in Decatur, Georgia, dated from 1988 to 1993.  Additional service treatment records pertaining to the Veteran's second period of active service have been obtained and associated with the claims file.  The AOJ further requested any VA medical records pertaining to treatment the Veteran may have received at the Atlanta VAMC from 1988 to 1993.  A February 2010 response letter from the Atlanta VAMC indicated that the Veteran did not receive outpatient treatment at this facility during the requested date range.  

Based on the additional evidence submitted, the Board remanded the Veteran's claim again in October 2011, and specifically instructed the AOJ to (1) obtain the Veteran's updated VA treatment records; and (2) schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The examination was completed in October 2011, and a copy of the VA examination report, as well as the updated VA treatment records have been associated with the Veteran's claims file.  Unfortunately, and for the reasons discussed in further detail below, the October 2011 opinion obtained upon remand is not an adequate one.  In addition, it does not appear that a complete set of hard copies for the Veteran's second period of service were printed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran contends that his current low back disability was incurred in service.  During the November 2009 videoconference hearing, the Veteran described his military occupational specialty (MOS) as well as his military duties in service.  According to the Veteran, he served as a warehouseman in service, and his duties involved a great deal of paperwork, as well as "putting away" and "receiving stock."  The Veteran explained that he developed pain in his low back while moving some crates around, and specifically when he attempted to set a crate down and bent straight down instead of using his legs.  According to the Veteran, he immediately sought medical treatment for his condition, and the pain has only worsened throughout the years.  See November 2009 Hearing Transcript pp. 3-5.  The Veteran maintains that he has continued to experience pain in his low back region since this in-service incident.  See July 1998 Statement of Veteran and September 2005 notice of disagreement (NOD).  

Turning to the service treatment records, the Board notes that the Veteran had two periods of active service.  At the January 1976 enlistment examination pursuant to his first period of service, the clinical evaluation of the spine was shown to be normal, and the Veteran did not report any symptoms of back pain or bone, joint, or other deformity in his medical history report.  Clinical records dated in November 1976 reflect that the Veteran presented at sick call several times with complaints of low back pain.  According to the Veteran, he had recently fallen down a staircase, and his back had been bothering him ever since.  The Veteran was assessed as having a low back muscle strain, and underwent lumbar spine series, the results of which were shown to be within normal limits.  The remainder of the Veteran's service treatment records from his first period of service reflect his complaints of on-going back pain.  In June 1977, the Veteran presented at sick call with complaints of pain in the low back region-especially when stretching his low back.  He stated that he had slipped on the ladder and hurt his back trying to catch himself.  At the June 1980 separation examination, the clinical evaluation of the spine was shown to be normal.  

As previously discussed in the Introduction, pursuant to the December 2009 Remand, the service treatment records associated with the Veteran's second period of service were recently obtained and attached to the claims file.  Although these records are difficult to decipher, some of the records are indeed legible and confirm an in-service low back injury for which the Veteran sought treatment on numerous occasions.  Additionally, copies of service treatment records previously submitted by the Veteran and dated from 1985 to 1988 reflect on-going treatment and care for the low back disability.  Specifically, an October 1985 Emergency Care and Treatment report reflects that the Veteran was taken to the hospital after he experienced sharp pain in his low back while attempting to lift a 300-pound crate.  The Veteran was assessed as having a lumbar strain, and presented at the military hospital several days later for follow-up treatment of his lumbar strain.  According to the Veteran, he experienced a sudden onset of pain in the low back region while attempting to lift a 300-pound crate, and although the pain level had subsided somewhat, he still had trouble with prolonged sitting and standing and during forward flexion.  Upon physical examination, the examiner described the Veteran's range of motion as full and pain-free in all planes except during forward flexion.  The Veteran was assessed with what appeared to be left anterior innominate rotation, and the treatment provider recommended that he undergo rehabilitative therapy and be assigned pain-free activities for the next few weeks.  

The Veteran was seen at sick call again in September 1986 with complaints of low back pain of one day duration.  According to the Veteran, he strained his low back the day before while using the weight machine.  Upon physical examination, the treatment provider observed mild "paraspinous spasm" in the left lumbar region and diagnosed muscle strain and mechanical low back pain.  The remainder of the service treatment records associated with the Veteran's second period of service reflect on-going complaints of, and follow-up treatment provided for, the Veteran's low back strain.  The Veteran also underwent an X-ray of his lumbar spine in October 1986, the results of which revealed no significant abnormalities.  At the March 1988 separation examination, the report of which is included with the service treatment records recently associated with the Veteran's claims file, the clinical evaluation of the spine did not reveal any abnormalities.  It was noted, however, that the Veteran had a history of a low back injury in service in October 1985.  

VA treatment records obtained in support of the Veteran's claim, and dated from April 1997 to November 1998, reflect that the Veteran was seen on a regular basis for care and treatment of his low back pain.  In November 1997, the Veteran underwent an X-ray of the lumbar spine, the findings of which revealed degenerative disc disease at L4-5 and L5-S1.  At the February 1998 treatment visit, the Veteran described his lower back pain as tolerable, and noted that said pain was exacerbated with activities such as bending, lifting and twisting.  During the April 1998 treatment visit, the Veteran provided his medical history, and reported that he injured his back in service while attempting to lift a heavy item.  According to the Veteran, he had experienced "on [and] off back pain" since this incident, and the pain radiated to his left lower extremity.  

The more recent VA treatment records also reflect the Veteran's on-going complaints of, and treatment provided for, his low back disability, as well as his assertions relating his current low back disability to his in-service injury.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has experienced pain and discomfort in his lower back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Pursuant to the October 2011 Board Remand, the Veteran was afforded a VA examination in October 2011.  During the examination, the Veteran provided his medical history and reported to have fallen and injured his back in service.  According to the Veteran, the pain had progressively worsened since this incident and was daily, moderate, and constant in nature.  He further described symptoms of decreased motion, stiffness, weakness and continuing spasms as a result of his back condition.  The examiner noted that the Veteran was diagnosed as having degenerative disc disease at L4-5 in 1997.  The Veteran also underwent an X-ray of the low back, the results of which revealed degenerative disc disease at L4-5 and L5-S1.  Based on a review of the claims file and diagnostic records as well as the examination of the Veteran, the examiner diagnosed degenerative disc disease at L4-L5 and L5-S1 and determined that the Veteran's low back disability was less likely than not incurred in or caused by his claimed in-service injury.  According to the examiner, although the Veteran was diagnosed as having low back pain and lumbar strain in service, his X-rays were clear for any abnormalities, and "[t]here are no further records one year after service or until many years later, documenting [Veteran] with low back condition of degenerative disc disease."

In the April 2012 statement, the Veteran indicated that he never attributed his lumbar strain to an in-service fall and again reiterated that he injured his back while attempting to lift and move heavy crates filled with M-16 rifles in service.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Although the October 2011 VA examiner provided an explanation as to why he or she believed that the Veteran's low back disability was not incurred in service, the Board is left to question whether the examiner considered all the relevant evidence prior to reaching his/her conclusion.  In particular, it does not appear that the examiner considered the Veteran's complaints of ongoing symptoms when issuing her opinion.  Indeed, the Board finds the Veteran competent and credible with respect to his complaints of ongoing pain since service.  Although the examiner reviewed the Veteran's medical history, and took note of the Veteran's recurring low back symptoms and diagnoses in service, the examiner did not acknowledge or address his complaints of ongoing pain since service when discussing the rationale behind the medical conclusion.  In fact, the examiner appears to have based the conclusion on the fact that the post-service evidence was clear for documentation of the Veteran's low back condition until November 1997, nine years after his separation from service.  Despite this gap in time, the Veteran stated on numerous occasions, and has further testified, that he has continued to experience pain and discomfort in his low back since his separation from service in 1988.  As such, the Board does not find the October 2011 medical opinion to be adequate, as the examiner failed to address the Veteran's competent complaints of continuing pain in his low back after service when rendering his/her conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, it does not appear that a complete set of hard copies of the Veteran's service treatment records associated with his second period of active service were associated with the claims file at the time of the October 2011 VA examination.  Indeed, an initial review of the claims file reflects hard copies of service treatment records for the Veteran's first period of service, but is negative for hard copies of the service treatment records for the Veteran's second period of service.  [The Board notes that hard copies of these service treatment records have since been printed again.]  Thus, the October 2011 opinion is of little probative value because it is not predicated on a complete review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.)  As it remains unclear whether the Veteran's current low back disability was incurred in service, another remand is necessary for a clarifying VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability present, including degenerative disc disease of the lumbosacral spine.  The claims folder must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration service treatment records associated with the Veteran's second period of service, and dating from October 1985 to March 1988, which document the Veteran's in-service injury and the treatment provided for the low back, as well as his credible complaints of on-going pain in the low back disability.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any low back disability and provide diagnoses for all identified disabilities.  The examiner should then express an opinion as to whether it is at least as likely as not, (i.e., a 50 percent or greater probability), that any low back disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service low back injury.  In answering this question, the examiner should address the Veteran's credible assertions that he has experienced pain and discomfort in his low back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  If the examiner finds that the Veteran's disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After completing the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


